Mr. Justice Hutchison
delivered the opinion of the.Court.
Appellee moves to dismiss the present appeal on the ground that the notice of appeal 'was not served on appellee “in the manner and form prescribed by law.” This motion is accompanied by a certified copy of the notice of appeal, followed by a certificate of service by mail signed by the attorney for appellant and filed with the notice of appeal in the secretary’s office.
In reply to the motion, appellant produced a return receipt signed by counsel for appellee as evidence of delivery of an envelope containing the notice of appeal, which had been sent by registered mail. Such delivery of the notice was a personal service, and the return receipt signed by counsel for appellee was an admission of such service. This eliminates any question going to the validity of a substituted service, or to the form and sufficiency of the proof of such service. Heinlen v. Heilbron, 94 Cal. 636.
The jurisdiction of this court depends on the fact of service. If that fact does not appear upon the face of the record, it may be shown by evidence aliuncle and, when so established, is a sufficient answer to a motion for dismissal. Sutter County v. Tisdale, 128 Cal. 180.
The motion will be denied.